 8:19-cv-00206-RGK-PRSE Doc # 35 Filed: 12/04/20 Page 1 of 2 - Page ID # 340




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,
D.M.; and PHYLLIS MARIE KNIGHT,
ex-rel;                                                      8:19CV206

                    Plaintiffs,
                                                              ORDER
      vs.

JOHN C. CHATLELAIN, LA CHELLE
A. PHILLIPS, DOUGLAS COUNTY
COURT CLERKS OFFICE, JUDGE
SHERYL L. LOHAUS, and    CITY
CLERK, City of Omaha;

                    Defendants.


       On December 4, 2020, the clerk of the court received a letter from Plaintiff
in which she requests the court to assume responsibility for a debt she owes to the
Douglas County Sheriff for service fees incurred between August 27-30, 2019,
after this case was dismissed. Plaintiff sent a similar letter on or about August 28,
2020, which she also attached to her present letter. (Filing 30; see also Filing 34 at
CM/ECF p. 4.) The court treated Plaintiff’s August 28, 2020 letter as a motion for
reimbursement of expenses and denied the motion in a Memorandum and Order
dated September 2, 2020. (Filing 31.)1 For the reasons outlined in the court’s
September 2, 2020 Memorandum and Order,




      1
         It appears Plaintiff did not receive a copy of the September 2, 2020
Memorandum and Order as the order sent to Plaintiff’s address on file with the court was
returned as undeliverable. (See Filing 32.)
 8:19-cv-00206-RGK-PRSE Doc # 35 Filed: 12/04/20 Page 2 of 2 - Page ID # 341




      IT IS ORDERED that:

     1.    Plaintiff’s December 4, 2020 letter (filing 34), treated as a motion for
reimbursement of expenses, is denied.

       2.    The clerk of the court is directed to send a copy of the court’s
September 2, 2020 Memorandum and Order (filing 31) and this order to Plaintiff at
the following address: 2301 Benson Gardens Blvd. #7Q, Omaha, NE 68134.

       3.     The clerk of the court is further directed to update Plaintiff’s address
in the court’s records to the address listed above in paragraph 2.

      Dated this 4th day of December, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
